

STATE OF LOUISIANA


PARISH OF LAFAYETTE




EMPLOYMENT AGREEMENT




AGREEMENT MADE as of the 19th day of October, 2016, by and between MIDSOUTH BANK
NA, a national banking organization organized under the National Banking Act,
domiciled in Lafayette, Lafayette Parish, Louisiana, represented herein by its
agent, TROY CLOUTIER, MIDSOUTH BANCORP, a Louisiana corporation, domiciled in
Lafayette, Lafayette Parish, Louisiana, represented herein by its agent, WILL G.
CHARBONNET, (herein sometimes jointly referred to as “BANK”) and CLIVE R.
CLOUTIER, of full age of majority, a resident of and domiciled in Lafayette,
Lafayette Parish, Louisiana (herein sometimes referred to as “EXECUTIVE”) by
these presents do agree and contract that:


1.


The parties to this Agreement recognize that Executive has played an integral
role in the founding of the Bank, its growth, and in its overall success for
many years. This Agreement is intended to allow the Executive to begin phasing
down his duties over the next several years, but to continue in his role as
valuable advisor, business developer, and leader, and to be guaranteed a minimum
amount of compensation through the remainder of the term of this Agreement, even
should he be terminated.


2.


The BANK shall employ the EXECUTIVE in his current position as full time Chief
Executive Officer of MidSouth Bank until November 1, 2016. As of November 1,
2016, EXECUTIVE’s position will be Senior Executive Advisor of MidSouth Bank,
and EXECUTIVE will also continue in his position as President and Chief
Executive Officer of MidSouth Bancorp.


3.


The term of this Agreement is from the date of signing until October 31, 2020.
However, the continued employment of EXECUTIVE shall be on an at will basis. The
BANK shall have the right to terminate EXECUTIVE’S employment at any time, for
any reason, with or without notice, and the EXECUTIVE shall have the right to
resign at any time, for any reason, with or without notice. Should the BANK
terminate EXECUTIVE’s employment before the end of the term, he shall continue
to receive the compensation set out in Paragraph 5 below, in accordance with the
terms specified therein. Should EXECUTIVE resign before the end of the term, the
BANK’s obligation to pay the compensation set out in Paragraph 5 below shall end
immediately upon the date of resignation, as will any other perquisites granted
to EXECUTIVE in this Agreement. Notwithstanding any other provision of this
Agreement, upon the BANK’s termination of the


1



--------------------------------------------------------------------------------




EXECUTIVE’s employment for any reason, the BANK shall not make any payments of
compensation until at least six months have passed from the date of the
EXECUTIVE’s termination of employment. The BANK shall pay all payments to
EXECUTIVE that would have otherwise been paid during this six month prohibition
period on the first payroll date occurring after the end of the six-month
period. The BANK shall continue payments of compensation to EXECUTIVE until all
payments due under Section 5 have been paid in full.


4.


It shall be the responsibility of EXECUTIVE to perform any and all duties and
responsibilities of an executive and advisory nature as may be specified from
time to time by the BANK’S Chief Executive Officer or the Chairman of the Board
of the BANK.


5.


During the term of this Employment Agreement, the BANK shall pay to EXECUTIVE
the following minimum salary amounts for the remainder of the term of the
Agreement: $441,000 annually until November 1, 2016, $355,000 during the period
from November 1, 2016 through October 31, 2017, $355,000 during the period from
November 1, 2017, through October 31, 2018, $250,000 during the period from
November 1, 2018 through October 31, 2019, and $250,000 during the period from
November 1, 2019 and October 31, 2020; provided, however, that the BANK shall
not be obligated to pay as annual salary any sum in excess of that which shall
be approved as compensation for EXECUTIVE by the Office of the Comptroller of
Currency, United States of America. Should the employment of EXECUTIVE be
terminated by the BANK before the end of the term, for any reason, with or
without cause, EXECUTIVE will continue to be paid the annual amounts of salaries
as set out above, beginning six months after EXECUTIVE’s termination date, as
provided in Paragraph 3, above. Should EXECUTIVE resign before the end of the
term, for any reason, the obligation of the BANK to pay any continuing
compensation as set out above will end immediately. Additionally, should the
EXECUTIVE violate the restrictive covenant obligations set out below in
Paragraph 10, the BANK’s obligation to continue payments shall end.


6.


The BANK shall furnish to EXECUTIVE an automobile comparable to a Buick Enclave,
to be paid for and owned by the BANK and furnished for use by the EXECUTIVE. In
addition, the BANK shall provide automobile insurance and other insurances which
it deems in its sole discretion to be necessary and with an agent, insurance
BANK, insurance broker, and insurance program which it, in its sole discretion,
determines to be proper and according to the terms and conditions which it, in
its sole discretion, determines to be necessary. The BANK shall provide to
EXECUTIVE gasoline and other maintenance expenses for the vehicle; provided,
however, that EXECUTIVE shall, at the request of the BANK, faithfully maintain
the vehicle and provide the BANK with any and all written reports and logs which
the BANK may require from time to time documenting the use and maintenance of
the vehicle.






2



--------------------------------------------------------------------------------






7.


EXECUTIVE shall serve on committees of the BANK and BANCORP as he is appointed
or assigned by the Chairman of the Board of Directors of the BANK and BANCORP
and shall be responsible for performing any and all duties and responsibilities
which, from time to time, may be requested of EXECUTIVE by the Chairman of the
committees on which EXECUTIVE sits.


8.


The BANK and EXECUTIVE do hereby agree and contract that should a change of
control in the ownership or management of the BANK occur as a result of a sale
or merger, resulting in the termination of EXECUTIVE, the compensation
obligations of the BANK to the EXECUTIVE set out in Paragraph 5 above shall
continue, except that the BANK shall accelerate payment of the entire remaining
balance of the compensation obligation, and will pay said balance in one lump
sum to EXECUTIVE. For purposes of this Section 8, a “change of control in the
ownership or management of the BANK” shall be deemed to occur only upon the
occurrence of an event which constitutes a change in control as defined in
Internal Revenue Code Section 409A (a)(2)(A)(v) and the Treasury Regulations
promulgated thereunder. The BANK shall make this lump sum payment on the first
normal payroll date six months after the termination resulting from the event
constituting the change in control.


9.


(a)EXECUTIVE agrees that during his employment with the BANK and for a two (2)
year period following the date of any voluntary or involuntary termination of
such employment (the "Term"), without the prior written consent of the BANK,
EXECUTIVE shall refrain, directly or indirectly, and whether as a principal,
agent, executive or otherwise, alone or in association with any other person or
entity, from carrying on or engaging in a business similar to that of the BANK
and/or from soliciting customers of the BANK within the Designated Area, so long
as the BANK carries on a like business therein. For the purposes of this
Agreement, if EXECUTIVE becomes employed by a competing business, regardless of
whether or not EXECUTIVE is an owner or equity interest holder of that competing
business, then EXECUTIVE shall be deemed to be carrying on or engaging in a
business similar to that of the BANK.


(b)Definition of Designated Area. The term "Designated Area" shall mean the
following Louisiana parishes: LaFourche, St. Mary, Calcasieu, Terrebonne,
Iberia, St. Martin, St. Landry, Lafayette, Jefferson Davis, Caddo, De Soto, East
Baton Rouge, Natchitoches, Rapides, and Sabine parishes. The term “Designated
Area” shall also mean the following Texas counties: Jefferson, Bowie, Collin,
Dallas, Denton, Fort Bend, Hunt, Kaufman, Orange, Rockwall, Smith, Tarrant,
Montgomery, Harris, and Brazos counties.


(c)Definition of Business of the BANK. For the purposes of this Agreement, the
"business" of the BANK shall be defined as: Banking as carried on by BANK.




3



--------------------------------------------------------------------------------




(d)In the event that EXECUTIVE breaches the terms of this noncompetition and
nonsolicitation agreement, as set forth in this paragraph, in addition to any
other injunctive or monetary relief available to the BANK as a result of said
breach, as specified in section (e) below, the BANK’S obligation to continue
paying any compensation to EXECUTIVE pursuant to Paragraph 5 above (should it
otherwise still exist) shall immediately end upon the date of said breach.


(e)In the event of a breach, or a threatened breach, of any aspect of this
noncompetition and nonsolicitation covenant contained in this paragraph 9, the
BANK shall, in addition to all other remedies, be entitled to: (i) a temporary,
preliminary, and/or permanent injunction against such breach without the
necessity of showing any actual damages or any irreparable injury, (ii) a decree
for the specific performance of this covenant, and/or (iii) damages, attorney’s
fees and costs.


10.


(a) In addition to any other obligation or covenant contained herein, EXECUTIVE
shall not, at any time during EXECUTIVE's employment with the BANK, directly or
indirectly communicate or disclose to any person or entity, or use for his
benefit or that of any other person or entity, any of the BANK's Confidential
Information. The term "Confidential Information" as used in this Agreement shall
mean any and all disclosures, statements, materials, data, files, documents,
financial and expense information, computer files, drawings, photographs, plans,
customer lists, supplier lists, marketing concepts, inventions, designs, trade
secrets, technical information and other proprietary information and/or
documents, either (i) delivered to the EXECUTIVE by or on behalf of the BANK;
(ii) reviewed by the EXECUTIVE in connection with EXECUTIVE's employment with
the BANK; or (iii) in any other manner placed or secured into the possession of
EXECUTIVE. "Confidential Information" shall not include information which at the
time of disclosure by the BANK is in the public domain, or which later becomes
part of the public domain through no act or omission of the EXECUTIVE.


(b) In the event that the employment of EXECUTIVE with the BANK ever terminates,
whether voluntarily or involuntarily: (a) the EXECUTIVE agrees to immediately
return to the BANK any and all of the Confidential Information, including all
originals, work papers, analyses, copies, translations, electronically stored
version, or any other form of said material; and (b) the EXECUTIVE agrees that
he shall abide by the restrictions set forth in Section (a) above for an
additional period of ten (10) years from the date EXECUTIVE's employment with
the BANK terminates. However, with respect to any Confidential Information which
is defined as a Trade Secret, under applicable federal and state law, there
shall be no time limitation on his obligation to abide by the restrictions set
forth in Section (a) above.


(c)EXECUTIVE shall be responsible for any violation or breach of the obligations
set forth in this Paragraph 10 hereof by himself as well as by any other persons
or entities who have directly or indirectly derived or secured any Confidential
Information from the EXECUTIVE ("Recipient Parties"). In the event of a breach
of this Agreement by the EXECUTIVE or by any of the Recipient Parties, the BANK
shall be entitled to recoup its reasonable attorney's fees and costs related to
any legal proceeding instituted to address said breach, in addition to any
remedies provided by federal and/or state law. If the BANK seeks injunctive
relief to address any such breach, the BANK is


4



--------------------------------------------------------------------------------




hereby relieved of any obligation to establish irreparable injury in connection
therewith. Any remedies in favor of the BANK shall not be exclusive, but shall
be cumulative.


(d)Under the federal Defend Trade Secrets Act, EXECUTIVE is immune from civil or
criminal liability under state or federal law if EXECUTIVE discloses trade
secrets: (a) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law; (b) in a complaint or
other document filed in a lawsuit or other proceeding when the filing is made
under seal; or (c) to EXECUTIVE’s attorney or in a sealed court filing in a
lawsuit alleging retaliation for reporting a suspected violation of law.


(e)Nothing in this Paragraph 10 is intended to be or will be construed to
prevent, impede, or interfere with EXECUTIVE’s right to respond accurately and
fully to any question, inquiry, or request for information regarding the BANK or
his employment with the BANK when required by legal process, or from initiating
communications directly with, or responding to any inquiry from, or providing
truthful testimony and information to, any Federal, State, or other regulatory
authority in the course of an investigation or proceeding authorized by law and
carried out by such agency. Executive is not required to contact the BANK
regarding the subject matter of any such communications before they engage in
such communications. However, EXECUTIVE cannot disclose to anyone confidential
information and documents that are protected by the BANK’s attorney client
privilege.


11.


In consideration of the promises, payment, and undertakings of BANK set forth in
this Employment Agreement, none of which were otherwise due and owing to
EXECUTIVE before the execution of this Agreement, the sufficiency and receipt of
which are acknowledged by the signature of EXECUTIVE below, EXECUTIVE,
individually, and on behalf of his heirs and/or assigns, hereby releases,
acquits and forever discharges BANK and any entity affiliated with it, their
owners, officers, directors, agents, insurers, servants, attorneys, employees
and representatives of and from any and all claims, demands, actions, and causes
of action of every kind, nature, and description whatsoever, whether known or
unknown, that he may have had, up until the date of the execution of this
Agreement, including, but not limited to, any and all claims of discrimination,
harassment or retaliation under Title VII of the Civil Rights Act of 1964 (Title
VII), the Age Discrimination in Employment Act (ADEA), the Americans with
Disabilities Act (ADA), the Family and Medical Leave Act (FMLA), the Louisiana
Employment Discrimination Law, the Louisiana wage statutes (including, but not
limited to, La. R.S. 23:631 and 632), and any and all claims which were asserted
or could have been asserted by EXECUTIVE against BANK or its agents, as well as
all claims based upon any other federal, state, and/or local statute or law,
including discrimination, retaliation, whistleblower retaliation, tort, wrongful
discharge, breach of contract (employment or other contract), tortious or
intentional interference with contract, promissory estoppel, detrimental
reliance, denial of due process, unfair trade practice, breach of fiduciary
duty, and defamation. Included in this release are all claims for monetary
relief of any kind, including, but not limited to, damages of any kind,
penalties, back pay, front pay, and attorneys’ fees. This release does not
affect claims which cannot be released as a matter of law. Nothing in this
Agreement will interfere with EXECUTIVE’s right to file a charge, cooperate, or
participate in an investigation or proceeding


5



--------------------------------------------------------------------------------




conducted by the EEOC, the NLRB, OSHA, the Securities and Exchange Commission,
or any other federal, state, or local regulatory or law enforcement agency,
commission, or department. Such cooperation or participation may include
providing documents or information in connection with a government agency
investigation without notice to BANK. This Agreement also does not limit
EXECUTIVE’s right to receive an award from any government agency for providing
information in connection with an agency investigation, but EXECUTIVE agrees
that the consideration provided to EXECUTIVE in this Agreement will be the sole
relief provided by BANK to EXECUTIVE for the claims EXECUTIVE is releasing in
this Agreement. EXECUTIVE acknowledges that he was given up to twenty one (21)
days to consider whether to enter into this Agreement, and that he was given
seven (7) days after his signing of the Agreement to revoke his execution of the
Agreement, by providing written notice of revocation to the Chairman of the
Board of Directors of the BANK. He also acknowledges and represents that the
BANK has advised him to seek the advice of an attorney before signing this
Agreement and that he has done so.


12.


This Agreement shall supersede the terms of any prior employment agreement or
understanding between EXECUTIVE and BANK. However, EXECUTIVE will continue to be
entitled to all stock option rights in accordance with all stock option
agreements in effect at the time this Agreement was entered into.


13.


This Agreement shall be construed in accordance with and governed by the laws of
the State of Louisiana.


14.


It is understood and agreed that should any portion of any clause or paragraph
of this Agreement be deemed too broad to permit enforcement to its fullest
extent, or should any portion of any clause or paragraph of this Agreement be
deemed to be unreasonable or unlawful, then said clause shall be reformed and
enforced to the maximum extent permitted by law. In the event that such portion
of any clause or paragraph be deemed incapable of reform, the offending language
shall be severed, and the remaining terms and provisions of this Agreement shall
remain unaffected, valid, and enforceable for all purposes.
    
15.


This Agreement may be modified or amended only in writing signed by the
EXECUTIVE and the Chief Executive Officer, acting in his official capacity as
duly authorized agent of BANK’S Board of Directors.






Dated and executed this 19th day of October 2016.


6



--------------------------------------------------------------------------------






EXECUTIVE


/s/ Clive R. Cloutier
CLIVE R. CLOUTIER




MIDSOUTH BANK NA


BY:/s/ Troy Cloutier
TROY CLOUTIER




MIDSOUTH BANCORP


BY:/s/ Will G. Charbonnet
WILL G. CHARBONNET












25700712.1












25700712.1












25890038.1












26411411.1


7

